Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

                                                        Disclaimer
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

In good faith, the following best rejections have been made in light of Applicants’ newly filed prior art.  Due to time constraints and without a complete translation of Tianying et al (CN1603008), teachings of Tianying would appear based solely on the English abstract and drawings.  

Claim Rejections - 35 USC § 103
Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Fukanuma et al (WO-2011/052751; also equivalent to JP2011-094201) in view of Kurisu et al (JP2007-146281; newly applied).

Fukanuma provides a cold spray gun configured to form a coating film by spraying a raw material powder carried on a carrier gas from a nozzle outlet by a supersonic flow together with a working gas heated to a temperature equal to or lower than a melting point or a softening point of the raw material powder, and causing the raw material powder to collide with a base material in a solid state, the cold spray gun comprising a heater housing or chamber [0039], the heater housing being insulated chamber [0045] containing working gas (2) to be delivered downstream to a main body 
Regarding claim 2, the cold spray gun as defined by the combination above would provide for a coil heater including a working gas flow passage formed in an interior of the gas heating pipe.
Regarding claim 3, the cold spray gun as defined by the combination above would provide for the gas heating pipe drawn out of the main chamber at gas inlet side end and the gas heating pipe having an outlet opening at a working gas outlet side end.

Regarding claims 5 and 9-11, the cold spray gun as defined by the combination above along with suitable gas supply and flow controllers (i.e., pump/valving) and remaining parts   would provide for a cold spray apparatus.
Regarding claim 6, the cold spray gun as defined by the combination above would provide the gas heating pipe drawn out of the main chamber at a working gas inlet side end and opened at a working gas outlet side end.
Regarding claim 7, the cold spray gun as defined by the combination above would provide the gas heating pipe held in the main chamber using insulating part as Fukanuma recognizes use of insulation [0045], and a working gas outlet side end arranged adjacent to the main chamber inner wall.
Regarding claim 8, the cold spray gun as defined by the combination above would provide the gas heating pipe held in the main chamber using insulating part as Fukanuma recognizes use of insulation [0045], and a working gas outlet side end arranged adjacent to the main chamber inner wall.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Fukanuma et al (WO-2011/052751; also equivalent to JP2011-094201) in view of Tianying et al (CN1603008; newly applied).

Fukanuma provides a cold spray gun configured to form a coating film by spraying a raw material powder carried on a carrier gas from a nozzle outlet by a  a heater housing or chamber [0039], the heater housing being insulated chamber [0045] containing working gas (2) to be delivered downstream to a main body or chamber (12) integral with the nozzle; wherein a gas heating pipe comprising a heating [resistor] coil is provided to effect resistance heating by being energized in the chamber and the working gas flowing into the interior of the gas heating pipe is heated (see [0018, 0033-0034, 0039, 0045]; see Figs. 1 and 4-6). Fukanuma is silent concerning the gas heating pipe arranged inside the main body chamber integral with the nozzle.  However, it was known in the art before the effective filing date of the invention to provide the gas heating pipe arranged inside the main body chamber integral with the nozzle as the gas heating pipe being closer to the nozzle outlet would lessen the gas flow path footprint thus enhancing maintenance and operation efficiency with desired heated gas in proximity to the nozzle outlet as evidenced by Tianying (see abstract; Fig. 1).  In light of teachings of Tianying, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the Fukanuma cold spray gun to include the gas heating pipe arranged inside the main body chamber integral with the nozzle as the gas heating pipe being closer to the nozzle outlet would lessen the gas flow path footprint thus enhancing gas temperature maintenance and operation efficiency.
 Regarding claim 2, the cold spray gun as defined by the combination above would provide for a coil heater including a working gas flow passage formed in an interior of the gas heating pipe.

Regarding claim 4, the cold spray gun as defined by the combination above would provide the gas heating pipe held in the main chamber using insulating part as Fukanuma recognizes use of insulation [0045], and a working gas outlet side end arranged adjacent to the main chamber inner wall.
Regarding claims 5 and 9-11, the cold spray gun as defined by the combination above along with suitable gas supply and flow controllers (i.e., pump/valving) and remaining parts   would provide for a cold spray apparatus.
Regarding claim 6, the cold spray gun as defined by the combination above would provide the gas heating pipe drawn out of the main chamber at a working gas inlet side end and opened at a working gas outlet side end.
Regarding claim 7, the cold spray gun as defined by the combination above would provide the gas heating pipe held in the main chamber using insulating part as Fukanuma recognizes use of insulation [0045], and a working gas outlet side end arranged adjacent to the main chamber inner wall.
Regarding claim 8, the cold spray gun as defined by the combination above would provide the gas heating pipe held in the main chamber using insulating part as Fukanuma recognizes use of insulation [0045], and a working gas outlet side end arranged adjacent to the main chamber inner wall.

Response to Arguments
Applicant's arguments filed 2/26/2021 have been fully considered but they are not persuasive. 
Applicant contends that all 103 rejections based on the teachings of Fukanuma et al (WO-2011/052751 should be withdrawn because Fukanuma fails to teach or suggest the cold spray gun that comprises a gas heating pipe arranged inside a [main] chamber of the cold spray gun, where the gas heating pipe comprises a heating resistor configured to provide resistance heating by being energized, and where a working gas flowing into the interior of the gas heating pipe is heated, by the heating resistor, in the chamber.
In response, the 103 rejections based on the teachings of Fukanuma in view of Kurisu et al (JP2007-146281) or Tianying et al (CN1603008) has been applied because the respective supplementary teachings of Kurisu or Tianying would purport arrangement of the gas heating pipe inside the main body chamber which is integral with the nozzle with the gas heating pipe being closer to the nozzle outlet as this would enhance gas temperature maintenance and operation efficiency of the gun.  Thus, the invention instantly claimed would appear within the purview of one skilled in the art and all claims have been rendered obvious for reasoning mentioned above. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E. EDWARDS whose telephone number is (571)272-1227.  The examiner can normally be reached on 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAURA EDWARDS/Primary Examiner
Art Unit 1717                                                                                                                                                                                                        
le
5/22/2021